Citation Nr: 1032090	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for posttraumatic stress 
disorder (PTSD), assigning a 30 percent evaluation, effective 
November 29, 2005.  In January 2007, the Veteran submitted a 
notice of disagreement (NOD) and subsequently perfected his 
appeal in May 2007.

While the Veteran did request a Travel Board hearing on his 
May 2007 Substantive Appeal, in a subsequent communication 
received in June 2007, he withdrew his request for a Board 
hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

In January 2007, the Veteran filed a claim of entitlement to 
service connection for bilateral tinnitus.  A March 2007 rating 
decision granted service connection, assigning a 10 percent 
evaluation.  In April 2007, the Veteran submitted an NOD.  A 
review of the claims file finds no statement of the case (SOC) 
was issued in response to the April 2007 NOD.  Because the filing 
of an NOD initiates appellate review, this claim must be remanded 
for the preparation of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

For the reasons set forth below, this appeal-to include the 
claims for increased ratings for PTSD and tinnitus-is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his part is 
required.


REMAND

With regard to the Veteran's claim of entitlement to a rating in 
excess of 10 percent for bilateral tinnitus, as noted above, 
there is no evidence in the claims file to indicate that the RO 
issued an SOC in response to his April 2007 NOD.  Rather, the RO 
informed the Veteran that his NOD would not be accepted, as 
service connection and the highest schedular rating had already 
been granted.  However, the RO did not address, nor issue an SOC 
on the issue of entitlement to an extraschedular rating in excess 
of 10 percent for bilateral tinnitus.  Therefore, the issue of 
entitlement to service connection for bilateral tinnitus must be 
remanded to the RO to issue an SOC unless the Veteran officially 
withdraws the NOD.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to an increased initial rating for PTSD.

The Veteran was afforded a VA psychiatric examination in 
conjunction with his service connection claim in February 2006.  
Since that time, the Veteran contends that his PTSD symptoms have 
worsened.  Specifically, on his May 2007 VA Form 9, the Veteran 
stated that his PTSD had gotten worse and that he had lost many 
jobs because of his PTSD symptoms.  Additionally, he requested a 
new VA examination to assess his current level of disability.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a new VA psychiatric examination is warranted in order to 
determine the Veteran's current level of disability.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to an initial rating in excess of 30 percent 
for PTSD must be remanded for a new VA examination.

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must be 
obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding the issue of entitlement to an 
initial rating in excess of 10 percent for 
bilateral tinnitus, including on an 
extraschedular basis.  They should be advised 
of the time period in which to perfect an 
appeal on the matter.  If the Veteran 
perfects an appeal, the case should then be 
returned to the Board for further appellate 
consideration.

2.  After securing any necessary 
authorizations, obtain and associate with the 
claims file copies of any outstanding VA and 
private psychiatric treatment records dated 
from September 2008 to the present.

3.  After completion of the above, schedule 
the Veteran for a VA examination in order to 
ascertain the current severity of his PTSD.  
The claims folder must be made available to 
the examiner for review of pertinent documents 
therein in connection with the examination.  
The examination report must reflect that such 
a review was conducted.  All indicated tests 
should be completed.  

All psychiatric pathology associated with the 
PTSD should be noted in the examination report 
and the examiner should assign a Global 
Assessment of Functioning (GAF) score 
commensurate with the level of impairment 
objectively demonstrated.  In addition, the 
examiner should express an opinion as to the 
impact, if any, of the Veteran's PTSD on his 
ability to work, irrespective of his age and 
any nonservice-connected conditions.  A 
complete rationale for all opinions and 
statements provided should be given.

4.  Thereafter, readjudicate the claim of 
entitlement to an initial rating in excess of 
30 percent for PTSD.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

